ALLOWABILTY NOTICE
Information disclosure Statement
The information disclosure statements (IDS) filed 04/13/2021, 04/26/2021 and 07/07/2021 are considered, initialed and are attached hereto. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Wetherell on 09/20/2021.

The application has been amended as follows: 

Claims 1, 2, 4-8, 11, 13 and 19-22 are canceled.

Claims 3, 10, 12, 14 and 18 are amended as follows and allowed:


 
Claim 3. (Currently Amended) An antibody kit comprising wherein one or more antibodies selected from the group consisting of 5C-2A deposited under NPMD accession number NITE BP-02268, 7C-7B-8E deposited under NPMD accession number NITE BP-02270, 1-5G-3C deposited under NPMD accession number NITE BP-02271, 12-9G-C deposited under NPMD accession number NITE BP-02269 and 79-8G-3F deposited under NPDM accession number NITE BP-02272, are immobilized on the insoluble carrier particles

Claim 10. (Currently Amended) The kit of claim 3, wherein the monoclonal antibody-immobilized insoluble carrier particlesare latex particles or s. 

Claim 12. (Currently Amended). An anti-human hemoglobin monoclonal antibody, wherein the antibody is selected from the group consisting of deposited under NPMD accession number BP-02268deposited under deposited under deposited under deposited under

Claim 14. (Currently Amended) An immunological agglutination measurement method  the method comprising:
mixing a sample withs, wherein the monoclonal antibody-immobilized insoluble carrier particles comprise one or more immobilized anti-human hemoglobin monoclonal antibodiesselected from the group consisting of deposited under  BP-02268deposited under NPMD accession number NITE BP-02269
or wherein the monoclonal-antibody immobilized carrier particles comprise two or more immobilized anti-human hemoglobin monoclonal antibodies, wherein the anti-human hemoglobin monoclonal antibodies are selected from the group consisting of 5C-2A deposited under deposited under deposited under deposited under NPMD accession number NITE BP-02269 and 79-8G-3F deposited under ,
and detecting agglutination reaction. 

Claim 18. (Currently Amended) The immunological agglutination measurement method of claim 14, wherein the insoluble carrier particles are latex particles or s. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous rejections of claims under 35 U.S.C. 112(a), written description, 35 U.S.C. 112(a), scope of enablement, and 35 U.S.C. 103(a) are withdrawn in light of the amended claims authorized by Applicant’s attorney as indicated above in the Examiner’s amendment.
The antibodies recited at the claims above, namely 5C-2A deposited under NPMD accession number NITE BP-02268, 7C-7B-8E deposited under NPMD accession number NITE BP-02270, 1-5G-3C deposited under NPMD accession number NITE BP-02271, 12-9G-C deposited under NPMD accession number NITE BP-02269 and 79-8G-3F deposited under NPDM accession number NITE BP-02272, appear to be free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641